DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on October 26, 2021, the rejections of claims 1-8 under 35 U.S.C. 103 as stated in the Office Action mailed on July 6, 2021 have been withdrawn.
However, after further consideration, the indicated allowability of claims 9-14 is withdrawn.  See rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. 2020/0287021; hereinafter “Wu”) in view of Kim et al. (US Pub. 2019/0006485; hereinafter “Kim”).
Wu discloses [Re claim 1] a semiconductor device comprising: a substrate 102 (page 3, paragraph 33); a plurality of semiconductor channel structures (114-1 through 114-3) over the substrate (see fig. 12); a gate structure (not shown in figures) over the plurality of semiconductor channel structures (further downstream processing, a gate structure is forming after removing a dummy gate structure 125; page 4, paragraph 53), wherein the gate structure extends between adjacent ones of the plurality of semiconductor channel structures (further downstream processing, the gate structure is forming in gaps 192 between the semiconductor channel structures; see fig. 12); a source/drain region (180-1, 180-2) (page 4, paragraph 48) adjacent the gate structure (see fig. 12), the source/drain region contacting the plurality of semiconductor channel 
Wu fails to disclose explicitly wherein the second inner spacer layer comprising silicon, oxygen, and nitrogen, the second inner spacer layer having a lower dielectric constant than the first inner spacer layer; and a third inner spacer layer contacting the second inner spacer layer and the source/drain region.
However, Wu discloses wherein the inner spacer layer 160-2 can include a different material than the inner spacer 160-1 (page 4, paragraph 45).  So, the inner spacer layer 160-2 may be SiOCN (different than SiN) from the provided materials of the inner spacer layer (pages 3-4, paragraph 43).  And SiOCN has a dielectric constant lower than a dielectric constant of SiN.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain materials for inner spacers because it would have been to obtain desired etch selectivity appropriate for an etching process.
	And Kim discloses a third inner spacer layer 243 contacting a second inner spacer layer 242 and a source/drain region 150 (see fig. 19).

Wu discloses [Re claim 2] wherein a first sidewall of the inner spacer 170 contacts the source/drain region (108-1, 180-2) (see fig. 12).
Wu fails to disclose explicitly wherein the first sidewall having a W-shape in a cross-sectional view.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining a shape of a device of one’s choice.  These claims are prima facie obvious without showing persuasive evidence that the particular configuration of the claimed shapes is significant (see MPEP 2144.04; In re Dailey, 357 F.2d 669, 149, USPQ 47 (CCPA 1966)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a certain shape of a sidewall of an inner spacer because it would have been to provide better isolation between a gate structure and a source/drain region.
Wu discloses [Re claim 3] wherein the first inner spacer layer comprises silicon carbonitride (SiCN; pages 3-4, paragraph 43); [Re claim 4] wherein the first inner spacer layer comprises silicon nitride (SiN; pages 3-4, paragraph 43); and [Re claim 5] wherein 
Wu fails to disclose explicitly [Re claim 3] wherein the first inner spacer layer has an atomic percentage of carbon from 5 percent to 20 percent, and wherein the first inner spacer layer has an atomic percentage of nitrogen from 25 percent to 45 percent; [Re claim 4] wherein the first inner spacer layer has an atomic percentage of nitrogen from 35 percent to 50 percent; and [Re claim 5] wherein the second inner spacer layer has an atomic percentage of oxygen from 25 percent to 60 percent, wherein the second inner spacer layer has an atomic percentage of carbon of less than 10 percent, and wherein the second inner spacer layer has an atomic percentage of nitrogen from 10 percent to 50 percent.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain atomic percentages for each elements in inner spacers because it would have been to obtain desired dielectric 
[Re claim 6] Wu fails to disclose explicitly wherein the second inner spacer layer comprises silicon oxynitride, wherein the second inner spacer layer has an atomic percentage of oxygen from 25 percent to 60 percent, and wherein the second inner spacer layer has an atomic percentage of nitrogen from 10 percent to 50 percent.
However, Kim discloses a second spacer film 142a may include silicon oxynitirde (SiON) (page 6, paragraph 87).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain material for an inner spacer, as taught by Kim, because it would have been to obtain a desired etching  tolerance of the inner spacer for an etching process.
And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain atomic percentages for each 
Wu discloses [Re claim 7] wherein the first inner spacer layer has a dielectric constant from 6.0 to 7.3 (a dielectric constant of SiN is about 6-7.5), and wherein the second inner spacer layer has a dielectric constant from 4.2 to 6.0 (a dielectric constant of SiOCN is about 4.2).
[Re claim 8] Wu fails to disclose explicitly wherein a ratio of a thickness of the first inner spacer layer to a thickness of the second inner spacer layer is 4.5.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a certain thickness of an inner spacer because it would have been to obtain desired dielectric characteristics and dielectric constants appropriate for a semiconductor device while obtaining desired etch selectivity.
Wu discloses [Re claim 9] a semiconductor device comprising: a semiconductor substrate 102 (page 3, paragraph 33); a plurality of channel regions (114-1 through 114-3) over the semiconductor substrate (see fig. 12); a gate structure (not shown in figures) over the plurality of channel regions (further downstream processing, a gate structure is forming after removing a dummy gate structure 125; page 4, paragraph 53), wherein the gate structure extends between adjacent ones of the plurality of channel regions (further downstream processing, the gate structure is forming in gaps 192 between the semiconductor channel structures; see fig. 12); upper spacers 120 (page 3, paragraph 39) along sidewalls of the gate structure (see fig. 12); a source/drain region (180-1, 180-2) (page 4, paragraph 48) adjacent the gate structure (see fig. 12); and TSMP2o19347OUSooPage 7 of 13a plurality of inner spacers 170 (page 4, paragraph 47), each of the inner spacers being interposed between the adjacent ones of the plurality of channel regions (see fig. 12), each of the inner spacers being interposed between the source/drain region and the gate structure (see fig. 12), each of the inner spacers comprising: a first inner spacer layer 162-1 (160-1) (page 3, paragraph 43-page 4, paragraph 44) contacting the gate structure and the source/drain region (180-1, 108-2) (see fig. 12), the first inner spacer layer comprising silicon and nitrogen (SiN; pages 3-4, paragraph 43); a second inner spacer layer 162-2 (160-2) (page 4, paragraphs 45 and 46) contacting the first inner spacer layer and the source/drain region (180-1, 108-2) (see fig. 12). 
Wu fails to disclose explicitly wherein the second inner spacer layer comprising silicon, oxygen, and nitrogen, the second inner spacer layer having a lower dielectric constant than the first inner spacer layer; and a third inner spacer layer contacting the 
However, Wu discloses wherein the inner spacer layer 160-2 can include a different material than the inner spacer 160-1 (page 4, paragraph 45).  So, the inner spacer layer 160-2 may be SiOCN (different than SiN) from the provided materials of the inner spacer layer (pages 3-4, paragraph 43).  And SiOCN has a dielectric constant lower than a dielectric constant of SiN.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain materials for inner spacers because it would have been to obtain desired etch selectivity appropriate for an etching process.
	And Kim discloses a third inner spacer layer 243 contacting a second inner spacer layer 242 and a source/drain region 150 (see fig. 19), wherein the third inner spacer layer comprising silicon and nitrogen (SiON; page 6, paragraph 87).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a third spacer layer, as taught by Kim, because it would have been to further insulate a gate structure from source/drain region suppressing any shortages.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining a shape of a device of one’s choice.  These claims are prima facie obvious without In re Dailey, 357 F.2d 669, 149, USPQ 47 (CCPA 1966)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a certain shape of a sidewall of an inner spacer because it would have been to provide better isolation between a gate structure and a source/drain region.
[Re claim 10] Wu fails to disclose explicitly wherein the third inner spacer layer comprises silicon, nitrogen, and oxygen, and wherein an atomic percentage of oxygen in the second inner spacer layer is greater than an atomic percentage of oxygen in the third inner spacer layer.
However, Kim discloses a third spacer film 143a may include silicon oxynitirde (SiON) (page 6, paragraph 87).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain material for an inner spacer, as taught by Kim, because it would have been to obtain a desired etching  tolerance of the inner spacer for an etching process.
And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain atomic percentages for each elements in an inner spacer because it would have been to obtain desired dielectric characteristics and dielectric constants appropriate for a semiconductor device while obtaining desired etch selectivity.
[Re claim 12] Wu fails to disclose explicitly wherein a thickness of the inner spacers measured between the source/drain region and the gate structure is greater than 3 nm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form inner spacers with certain 
Wu discloses [Re claim 14] wherein a dielectric constant of the first inner spacer layer is from 6.0 to 7.3 (a dielectric constant of SiN is about 6-7.5), wherein a dielectric constant of the second inner spacer layer is from 4.2 to 6.0 (a dielectric constant of SiOCN is about 4.2).  And Kim discloses a third inner spacer layer 243 comprising SiON (page 6, paragraph 87; a dielectric constant of SiON is about 4.5-5.5).  The motivation statement stated in the rejection of claim 9 also applies.

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 11 recites the first inner spacer layer, the second inner spacer layer, and the third inner spacer layer comprise carbon, and wherein an atomic percentage of carbon in the first inner spacer layer is greater than an atomic percentage of carbon in the second inner spacer layer and the third inner spacer layer.   
Claim 13 recites sidewalls of the inner spacers are recessed from sidewalls of the plurality of channel regions less than 10 Å.
.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 15 recites depositing a third inner spacer layer filling the sidewall recesses; performing a first etch process to etch the first inner spacer layer, the second inner spacer layer, and the third inner spacer layer and form inner spacers comprising remaining portions of the first inner spacer layer, the second inner spacer layer, and the third inner spacer layer in the sidewall recesses, wherein the first etch process etches the second inner spacer layer at an etching rate greater than an etching rate of the third inner spacer layer; the second etch process etches the first inner spacer layer at an etching rate less than an etching rate of the first semiconductor material.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 16-20 depend from claim 15, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        January 28, 2022